IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 10, 2008
                                     No. 07-60724
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

IRMA GARCIA-GARCIA; MIRIAN SUYAPA GARCIA; KARYME GABRIELA
ALBERTY-GARCIA; IRMA ROSIBEL ALBERTY-GARCIA; PAULA KARINA
BONILLA-GARCIA; CARLOS EDUARDO LAMBUR-BONILLA; SINDY
BONILLA-GARCIA,

                                                  Petitioners,

v.

MICHAEL B. MUKASEY, US ATTORNEY GENERAL,

                                                  Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA Nos. A98 599 195
                                          A98 591 279
                                          A98 598 050
                                          A98 598 051
                                          A98 591 278
                                          A98 598 048
                                          A98 599 194


Before KING, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60724

      Irma Garcia-Garcia (Irma), her adult daughters, Sindy Bonilla-Garcia
(Sindy), Mirian Suyapa-Garcia (Mirian), and Paula Karina Bonilla-Garcia
(Paula), and her juvenile grandchildren, Carlos Eduardo Lambur-Garcia
(Carlos), Karyme Gabriela Alberty-Garcia (Karyme), and Irma Rosabel
Alberty-Garcia (Rosabel) (collectively, the petitioners), all natives and citizens
of Honduras, seek review of an order of the Board of Immigrations Appeals (BIA)
denying their applications for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT). They also move for an order compelling
the Government to supplement the administrative record with certain videos.
      This court reviews the order of the BIA and will consider the underlying
decision of the immigration judge (IJ) only if it influenced the BIA’s
determination. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002).
Because the BIA here affirmed the decision of the IJ without further opinion, the
IJ’s decision is the final agency determination for judicial review and will be
considered. See Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).
      The petitioners challenge only the agency’s denial of asylum.            The
petitioners do not address the denial of withholding of removal or the denial of
relief under the CAT.      Accordingly, they have waived those issues.          See
Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).
      The Attorney General may grant asylum to aliens who qualify as refugees.
8 U.S.C. § 1158(b). A refugee is a person who is outside of his or her country and
is “unable or unwilling to return ‘because of persecution or a well-founded fear
of persecution on account of race, religion, nationality, membership in a
particular social group, or political opinion.’” Jukic v. INS, 40 F.3d 747, 749 (5th
Cir. 1994) (quoting 8 U.S.C. § 1101(a)(42)(A)). The alien must prove some nexus
between the persecution and one of the five enumerated grounds. See INS v.
Elias-Zacarias, 502 U.S. 478, 482 (1992). The term “persecution” requires a
showing by the alien that “harm or suffering will be inflicted upon [him] in order
to punish [him] for possessing a belief or characteristic a persecutor sought to

                                         2
                                 No. 07-60724

overcome.” Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994) (quotation marks
omitted).   The persecution must be inflicted under government sanction,
including persecution by groups “the government is unable or unwilling to
control.” See Adebisi v. INS, 952 F.2d 910, 914 (5th Cir. 1992) (quotation marks
omitted).
      The petitioners make several arguments that attack the IJ’s determination
that they failed to establish that the harm they fear from the Honduran gang
known as Mara 18 would be on account of a statutorily protected ground. They
contend in this regard that the IJ erred by dismissing as speculative evidence of
persecutorial nexus, that the IJ misinterpreted the nexus requirement, and that
the IJ erred in failing to determine whether Hondurans who investigate the facts
of serious crimes attributable to gang members constitute a particular social
group. It is unnecessary for the court to consider these arguments because, as
discussed below, we have determined that the IJ’s determination that the
petitioners did not establish that they feared persecution by government
authorities or by a group that the government is unable or unwilling to control
is supported by substantial evidence.
      The petitioners contend that the IJ erred in applying the standard set
forth in Menjivar v. Gonzales, 416 F.3d 918, 921 (8th Cir. 2005). This court,
however, applies an indistinguishable standard. See Shehu v. Gonzales, 443
F.3d 435, 437 (5th Cir. 2006) (requiring that the asylum applicant provide proof
that the government “condoned [harassment or violence] or at least
demonstrated a complete helplessness to protect the victims” (quotation marks
omitted)). The petitioners have not shown that the IJ erred.
      The petitioners also contend that the IJ erred, based on the evidence of
record, in determining that the Honduran government was not unwilling or
unable to protect them. The petitioners assert in their opening brief that there
was police inaction concerning the killings of Mirian’s husband, Alex, and
Paula’s husband, Dago. However, there was credible testimony that the police

                                        3
                                 No. 07-60724

investigated these deaths. As the IJ observed, the petitioners did not report to
police authorities their receipt of a threatening note; yet, documentary evidence
considered by the IJ shows that the Honduran police have arrested a substantial
number of gang members and have taken other steps to combat gang activity.
The IJ also took note of the State Department’s country report, which indicates
that a significant percentage of Honduran prisoners are gang members. Because
the IJ’s determination that the petitioners failed to establish that governmental
authorities in Honduras were unwilling or unable to control the activity of the
gang members is supported by substantial evidence, this court will not disturb
the agency’s findings. See Castillo-Rodriguez v. INS, 929 F.2d 181, 184 (5th Cir.
1991).
      The petition for review is DENIED. The petitioners’ motion to compel
supplementation of the administrative record is also DENIED.




                                       4